Title: To Alexander Hamilton from John Chaloner, 26 May 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada May 26. 1784
Dear Sir
Yours of the 18 Inst came duly to hand I have expectation of a bill on your City for the amt of your first payment or thereabouts. I shall certainly receive it in a day or two & will forward it immediately.
The Present situation of the Bank is unknown to any but the directors thereof. What has occasioned the late embarrassments is also unknown. They are so far surmounted as to enable them to discount again. The Plan of Voting on all occasions is confind to twenty in any one Person let him own what No of Shares he pleases. Not many of the new shares are sold. The worst of consequences attending the Bank is to be apprehended from the present desire of emitting paper money. It will certainly take place in August next—but whether legal tender or not is uncertain—but I think it very propable.
I am D sir    Your most Obdt Servt
John Chaloner
Col Alexr Hamilton
